SANDSTROM, Justice,
concurring in the result.
[¶ 24] Angie Martinez physically assaulted Dominique Smith. She was criminally charged and pled guilty to criminal assault.
[¶ 25] Perhaps it is just poor choice of words, but I am concerned that the district court opinion labels “derogatory comments and insults” as “domestic violence” and seems to suggest that they can justify *311physical violence. See Majority Opinion, at ¶ 20. Such “button pushing” has been universally condemned by this Court as not justifying physical violence. See, e.g., Anderson v. Hensrud, 548 N.W.2d 410 (N.D.1996); Engh v. Jensen, 547 N.W.2d 922 (N.D.1996); Heck v. Reed, 529 N.W.2d 155 (N.D.1995).
[¶ 26] “As used in this subdivision [j], ‘domestic violence’ means domestic violence as defined in section 14-07.1-01.” N.D.C.C. § 14-09-06.2(l)(j). And N.D.C.C. § 14-07.1-01(2) provides:
“Domestic violence” includes physical harm, bodily injury, sexual activity compelled by physical force, assault, or the infliction of fear of imminent physical harm, bodily injury, sexual activity compelled by physical force, or assault, not committed in self-defense, on the complaining family or household members.
[¶ 27] The district court 'will have the opportunity to apply this law on remand.
[¶ 28] DALE V. SANDSTROM